NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

NEUTRAL TANDEM, INC.,
Plaintiff-Appellant,

V.

PEERLESS NETWORK, LLC,
PEERLESS NETWORK OF ILLINOIS, LLC
AND JOHN BARNICLE,
Defendants-Appellees.

2012-1012

Appeal from the United States District Court for the
Northern District of Illinois in case no. 08-CV-03402,
Judge John W. Darrah.

ON MOTION

0 R D E R
Neutral Tandem, Inc. moves to withdraw its appeal.
Upon consideration thereof,
IT Is ORDERED THAT:

(1) The motion to withdraw the appeal is granted

The appeal is dismissed.

NEUTRAL TANDEM V. PEERLESS NETWORK 2

(2) Each side shall bear its own costs.

FOR THE COURT

HAY 1 3 ?@12 /S/ Jan Horbaly
Date Jan Horbaly _
Clerk

ccc John R. I~Iarrington, Esq. F|LED

David Rene’ Yohannan, Esq. U'S=;-%?Eli:%E-HAQP§§?;![;SIFOR
321 1 MAY 1 3 2012
issued As A Mandate:  1 8  JAN H@BBALY

CLERK